711 N.W.2d 71 (2006)
474 Mich. 1090
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
David Alan TOWER, Defendant-Appellant.
Docket No. 129982. COA No. 265541.
Supreme Court of Michigan.
March 27, 2006.
On order of the Court, the application for leave to appeal the November 2, 2005 order of the Court of Appeals is considered, and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the Court of Appeals order and REMAND to the Genesee Circuit Court for correction of the presentence investigation report. In all other respects, leave to appeal is denied.